SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

7
KA 10-01214
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

AKAMEAK KYSER, DEFENDANT-APPELLANT.


FRANK J. NEBUSH, JR., PUBLIC DEFENDER, UTICA (ROBERT R. REITTINGER OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SCOTT D. MCNAMARA, DISTRICT ATTORNEY, UTICA (STEVEN G. COX OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Oneida County Court (Barry M.
Donalty, J.), rendered July 1, 2009. The judgment convicted
defendant, upon his plea of guilty, of attempted murder in the second
degree and assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed (see People v Hidalgo, 91 NY2d 733, 737).




Entered:    January 31, 2012                       Frances E. Cafarell
                                                   Clerk of the Court